DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed August 20, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically file EP 0395939 has been lined out of the statement since no copy of document or explanation of the relevance of the document has been filed.  Therefore, this reference has been crossed out and it has not been considered, however the other documents in the information disclosure statement are being considered by the examiner.
The information disclosure statement (IDS) submitted on October 26, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claims recite “limit member” and “extension member” and “longitudinally extending member” which does not appear within the body of the specification.  For purposes of examination the examiner has interpreted shoulder (1016) is the limit member and that the pin (1010) is both the extension member and the longitudinally extending member, but this may not be the case, and is not a unique interpretation.  The examiner respectfully suggests amending the claims to match the terminology of . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110A" in figures 8A-B, 9A-13 and "100A" in figure 8C have both been used to designate the left temple.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The extensive drawings have not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-9, 11-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang US Patent 5,165,060, of record.
Regarding claim 1 Huang discloses eyewear (title e.g. figures 3-5), comprising: a frame (e.g. lens frame 7); an optical member supported by the frame (implicit1 that an eyeglass lens frame supports a lens); a temple (e.g. combination of adjustable eyeglass bow 3); a hinge (e.g. spring-loaded connector means 5 including hinge piece 51) coupled between the frame and the temple (see figure 5), the hinge configured to allow rotation of the temple with respect to the frame (see figure 5); and an extender (see figure 4 combination of bolt piece 52, compression spring 53, washer 54 & bushing 55) configured to allow the temple to extend to a hyperextended position with respect to the frame and to allow the temple to extend away from the hinge when hyperextended (see figure 5). 
Regarding claim 2 Huang discloses the eyewear of claim 1, as set forth above.  Huang further discloses wherein the extender (e.g. combination of 52, 53, 54 & 55) comprises an extension member (e.g. bolt 52) coupled to the hinge (e.g. via screw socket 512), wherein the temple (e.g. 2) is configured to extend along the extension member when extended to the hyperextended position (see figure 5).
Regarding claim 3 Huang discloses the eyewear of claim 2, as set forth above.  Huang further discloses wherein the extension member (e.g. 52) comprises an elongated member (e.g. 52).
Regarding claims 4-5 Huang disclose the eyewear of claim 2, as set forth above.  Huang further discloses it is further comprising a limit member configured to limit a travel distance of the temple along 
Regarding claim 6 Huang discloses the eyewear of claim 2, as set forth above.  Huang further discloses wherein the extender (e.g. combination of 52, 53, 54 & 55) comprises a bushing (e.g. bushing 55) coupled to the temple (see figure 5), the bushing containing a spring (e.g. compression spring 53).
Regarding claim 7 Huang discloses the eyewear of claim 6, as set forth above.  Huang further discloses wherein the bushing (e.g. 55) is configured to extend about the extension member (e.g. 52 see figure 5).
Regarding claim 8 Huang discloses the eyewear of claim 6, as set forth above.  Huang further discloses wherein the spring is configured to enable the temple to radially extend from the hinge (see figure 5), and also create a bias force (inter alia abstract) to retract the temple toward the hinge (see figure 5).
Regarding claim 9 Huang discloses the eyewear of claim 6, as set forth above.  Huang further discloses wherein the spring (e.g. compression spring 53) is configured to compress against the bushing when the bushing is extended from the hinge (see figure 5), and create a bias force (inter alia abstract) configured to retract the temple toward the hinge (see figure 5).
Regarding claim 11 Huang discloses the eyewear of claim 1, as set forth above.  Huang further discloses it is further comprising a protrusion (see annotated figure 1 below) positioned between the frame and the temple, the protrusion configured to create a cam (see figure 5).
[AltContent: textbox (protrusion)][AltContent: oval]
    PNG
    media_image1.png
    266
    352
    media_image1.png
    Greyscale

Figure 1.  Annotated version of Huang figure 3.


Regarding claim 12 Huang discloses the eyewear of claim 11, as set forth above.  Huang further discloses wherein the cam is configured to create a gap between the frame and the temple when the temple is hyperextended (inherent given the structure and hyperextended position seen in figure 5).
Regarding claim 14 Huang discloses eyewear (title e.g. figures 3-5), comprising: a frame (e.g. 7); an optical member supported by the frame (implicit that an eyeglass lens frame supports a lens); a temple (e.g. 3); a hinge coupled between the frame and the temple (e.g. 5 including 51), the hinge configured to allow rotation of the temple with respect to the frame (axiomatic); and an extender (e.g. combination of 52, 53, 54 & 55) coupled to the hinge and configured to allow the temple to radially extend away from the hinge (see figure 5), and create a bias force  (inter alia abstract) configured to selectively retract the temple towards the hinge (see figure 5).
Regarding claim 15 Huang discloses the eyewear of claim 14, as set forth above.  Huang further discloses wherein the extender (e.g. combination of 52, 53, 54 & 55) comprises a longitudinally extending member (e.g. 52) extending away from the hinge (e.g. 51 see figure 5).
Regarding claim 16 Huang discloses the eyewear of claim 15, as set forth above.  Huang further discloses it is further comprising a bushing (e.g. 55) slidably coupled to the longitudinally extending member (see figure 5) and a spring (e.g. 53) coupled to the bushing (see figure 5).
inter alia abstract) to retract the temple toward the hinge (see figure 5).
Regarding claim 18 Huang discloses the eyewear of claim 16, as set forth above.  Huang further discloses wherein the spring (e.g. compression spring 53) is configured to compress against the bushing when the bushing is extended from the hinge (see figure 5), and create a bias force (inter alia abstract) configured to retract the temple toward the hinge (see figure 5).
Regarding claim 20 Huang discloses the eyewear of claim 14, as set forth above.  Huang further discloses it is further comprising a protrusion (see annotated figure 1 below) positioned between the frame and the temple, the protrusion configured to create a cam (see figure 5).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US Patent 5,165,060, of record, in view of Cazalet US Patent Application Publication 2016/0048036, of record.
Regarding claims 10 and 19 Huang disclose the eyewear of claims 1 and 14, as set forth above.  Huang does not disclose the temple includes an electrical conductor extending within the temple, the electrical conductor having a service loop configured to allow the electrical conductor to extend when the temple is extended, as recited in claim 10; or the temple includes a flexible printed circuit (FPC) extending within the temple, the FPC having a service loop configured to allow the FPC to extend when the temple is extended, as recited in claim 19.
Cazlet teaches an eyewear device (e.g. figure 1 device 105) including a hinge (e.g. hinge 150) connecting a temple (e.g. arm 110) and a frame (e.g. portion 108) and further teaches the temple has an electrical connector in the form of an FPC (paragraph [0032] e.g. figure 5 FPC board 510) with a service loop (e.g. service loop 512) that extends in the extended/open position and folds in the closed position (paragraph [0032]) for the purpose of allowing the device to operate in multiple positions (paragraph [0032]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyewear as disclosed by Huang to have the temple includes an electrical conductor extending within the temple, the electrical conductor having a service loop configured to allow the electrical conductor to extend when the temple is extended or the temple includes a flexible printed circuit (FPC) extending within the temple, the FPC having a service loop configured to allow the FPC to extend when the temple is extended as taught by Cazalet, for the purpose of allowing the device to operate in multiple positions.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang US Patent 5,165,060, of record, in view of Alcini 2016/0054585.

Huang does not disclose it is further comprising a recess configured to receive the protrusion when the temple is in an open position.
Alicini teaches similar eyewear (see figures 3-5) including a similar hinge structure (e.g. figures 10-11) between a temple (e.g. 36) and frame (e.g. 22) including a projection (e.g. projection 430) and further teaches a recess (e.g. detent 432) that receives the projection in the open position (paragraph [0071] see figure 11) for the purpose of aligning the temple and frame and stabilizing the temple in the open position (paragraph [0071]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyewear as disclosed by Huang to have a recess configured to receive the protrusion when the temple is in an open position as taught by Alcini for the purpose of aligning the temple and frame and stabilizing the temple in the open position.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-9 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 7-9 and 12 of copending Application No. 16/793,264 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims in ‘264 have more limitations the commensurate broader claims in the instant application any device reading on the device of ‘264 would necessarily meet all of the limitations required by the instant application.
Instant application
16/793264
1. Eyewear, comprising: 

an optical member supported by the frame; 
a temple; 
a hinge coupled between the frame and the temple, the hinge configured to allow rotation of the temple with respect to the frame; and 
an extender configured to allow the temple to extend to a hyperextended position with respect to the frame and to allow the temple to extend away from the hinge when hyperextended.


an optical member supported by the frame; 
a temple; 
a hinge coupled between the frame and the temple, the hinge configured to allow rotation of the temple with respect to the frame; 
an extender configured to allow the temple to extend away from the hinge to a hyperextended position; 
an electrical conductor coupled to the hinge, the electrical conductor having a first service loop configured to allow the electrical conductor to extend when the temple extends away from the hinge to the hyperextended position, and a second service loop configured to allow the electrical conductor to extend when the temple is rotated about the hinge; and 
a protrusion extending from the frame surface, wherein the protrusion is configured to create a cam when the temple is in the hyperextended position.
7. Eyewear, comprising: 
a frame; 
an optical member supported by the frame; 
a temple, 
a hinge coupled between the frame and the temple, the hinge configured to allow rotation of the temple with respect to the frame; 
an electrical conductor coupled to the hinge, the electrical conductor having a first service loop configured to allow the electrical conductor to extend when the temple extends away from the hinge to the hyperextended position, and a second service loop configured to allow the electrical conductor to extend when the temple is rotated about the hinge; and 
an extender configured to allow the temple to extend away from the hinge to a hyperextended position, wherein the extender comprises a bushing coupled to the temple, the bushing containing a spring configured to extend about the extension member.


11. The eyewear of claim 1, further comprising a protrusion positioned between the frame and the temple, the protrusion configured to create a cam.

1. Eyewear, comprising: 
a frame; 
an optical member supported by the frame; 
a temple; 
a hinge coupled between the frame and the temple, the hinge configured to allow rotation of the temple with respect to the frame; and 
an extender configured to allow the temple to extend to a hyperextended position with respect to the frame and to allow the temple to extend away from the hinge when hyperextended.

6. The eyewear of claim 2, wherein the extender comprises a bushing coupled to the temple, the bushing containing a spring.

7 The eyewear of claim 6, wherein the bushing is configured to extend about the extension member.

2. The eyewear of claim 1, wherein the extender comprises an extension member coupled to the hinge, wherein the temple is configured to extend along the extension member when extended to the hyperextended position.
5. The eyewear of claim 1, wherein the extender comprises an extension member coupled to the hinge, wherein the temple is configured to extend along the extension member when extended to the hyperextended position.

8. The eyewear of claim 7, wherein the spring is configured to enable the temple to radially extend from the hinge, and also create a bias force to retract the temple toward the hinge.
9. The eyewear of claim 6, wherein the spring is configured to compress against the bushing when the bushing is extended from the hinge, and create a bias force configured to retract the temple toward the hinge.
9. The eyewear of claim 7, wherein the spring is configured to compress against the bushing when the bushing is extended from the hinge, and create a bias force configured to retract the temple toward the hinge.
12. The eyewear of claim 11, wherein the cam is configured to create a gap between the frame and the temple when the temple is hyperextended.
12. The eyewear of claim 1 wherein the cam is configured to create a gap between the frame and the temple when the temple is hyperextended.


Regarding ‘264 claim 1, all of the requirements of the instant application’s broader claim 1 are met by the device claimed in ‘264 claim 1, further claims 10 and 11 add more limitations also included in ‘264 claim 1, therefore any device reading on the device of ‘264 claim 1 would necessarily meet all of the limitations required by the instant application claims 1, 10 and/or 11.  Regarding ‘264 claim 7, all of the requirements of the instant application’s broader claim 1 are met by the device claimed in ‘264 claim 1, further claims 6 and 7 add more limitations also included in ‘264 claim 1, therefore any device reading on the device of ‘264 claim 1 would necessarily meet all of the limitations required by the instant application claims 1, 6 and/or 7.  Regarding 264’s claims 5, 8-9 and 12 have the same limitations as instant application claims 2, 8-9 and 12, respectively.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4, 6-9 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 9-13 of copending Application No. 16/793,274 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims in ‘274 have more limitations the commensurate broader claims in the instant application any device reading on the device of ‘274 would necessarily meet all of the limitations required by the instant application.

16/793274
1. Eyewear, comprising: 
a frame; 
an optical member supported by the frame; 
a temple; 
a hinge coupled between the frame and the temple, the hinge configured to allow rotation of the temple with respect to the frame; and 
an extender configured to allow the temple to extend to a hyperextended position with respect to the frame and to allow the temple to extend away from the hinge when hyperextended.
1. Eyewear, comprising: 
a frame; 
an optical member supported by the frame; 
a temple; 
a hinge coupled between the frame and the temple, the hinge configured to allow rotation of the temple with respect to the frame; 
an extender coupled to the temple and configured to allow the temple to extend away from the hinge to a hyperextended position; and 
a cam configured to leverage the temple away from the frame in the hyperextended position.
11. The eyewear of claim 1, further comprising a protrusion positioned between the frame and the temple, the protrusion configured to create a cam.
3. The eyewear of claim 1, wherein the cam is formed by a protrusion interposed between the temple and the frame.
12. The eyewear of claim 11, wherein the cam is configured to create a gap between the frame and the temple when the temple is hyperextended.
2. The eyewear of claim 1, wherein the cam is configured to create a gap between the frame and the temple when the temple is hyperextended.
2. The eyewear of claim 1, wherein the extender comprises an extension member coupled to the hinge, wherein the temple is configured to extend along the extension member when extended to the hyperextended position.
9. The eyewear of claim 1, wherein the extender comprises an extension member coupled to the hinge, wherein the temple is configured to extend along the extension member when extended to the hyperextended position.
4. The eyewear of claim 2, further comprising a limit member configured to limit a travel distance of the temple along the extension member.
10. The eyewear of claim 9, further comprising a limit member configured to limit a travel distance of the temple along the extension member.
6. The eyewear of claim 2, wherein the extender comprises a bushing coupled to the temple, the bushing containing a spring.
11. The eyewear of claim 9, wherein the extender comprises a bushing coupled to the temple, the bushing containing a spring configured to extend about the extension member.
7 The eyewear of claim 6, wherein the bushing is configured to extend about the extension member.

8. The eyewear of claim 6, wherein the spring is configured to enable the temple to radially extend from the hinge, and also create a bias force to retract the temple toward the hinge.
12. The eyewear of claim 11, wherein the spring is configured to enable the temple to radially extend from the hinge, and also create a bias force to retract the temple toward the hinge.
9. The eyewear of claim 6, wherein the spring is configured to compress against the bushing when the bushing is extended from the hinge, and create a bias force configured to retract the temple toward the hinge.
13. The eyewear of claim 11, wherein the spring is configured to compress against the bushing when the bushing is extended from the hinge, and create a bias force configured to retract the temple toward the hinge.


.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wagner US Patent Application Publication 2005/0217073; in regards to a similar eyewear hinge.
Moore et al. US Patent Application Publication 2019/0198981; in regards to a similar eyewear with a spring hinge and a flexible conductor.
Lehnert US Patent 5,755,010; in regards to a similar eyewear hinge.
Sakai US Patent 5,818,567; in regards to a similar eyewear hinge with an opening and protrusion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                             January 13, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995), see MPEP 2112.